DETAILED ACTION
Status of Claims
This action is in reply to the communications filed on 12 December 2021.
Claim 9 is canceled by the Applicant.
Claim 21 in newly added by the Applicant.
Claims 1-8 and 10-21 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted was/were considered by the Examiner. 
Response to Remarks
The arguments in response to the claim(s) objection(s) have been fully considered and in combination with the amendments are found persuasive. The Examiner withdraws the original claim objections, however the amendments have rendered new claim objections.
The arguments in response to the “Talgieri” reference are moot, as the Office did not rely on Talgieri to make a prior art rejection.
The arguments in response to the Claim Interpretation are moot, as there is no “biasing element’ present within the Instant Application, nor within the Claim Interpretation section of the Non-Final Rejection mailed on 09/23/2021. 

Regarding the Applicant’s remarks pertaining to Krebs:
The Examiner notes, an apparent miscommunication or miss-recollection has occurred, and it appears the Attorney believes there was an agreement between the Examiner and the Attorney regarding the proposed claim language. While the Examiner may have stated that the proposed language may overcome the rejection of record, the Examiner did not intend to communicate the proposed amendment would overcome the prior art of record. The Applicant’s reliance on a perceived agreement in an interview, and the conclusory statement that Krebs does not teach one or more radial retention features having a first radial retention hook for radially retaining each of the blade root portions (amended language added to claim 1 and claim 15) is not found persuasive. The Examiner notes that the amendments to the claims necessitated a new grounds of rejection which relies on different structures in Krebs, hence the rejection of record was overcome. However, Krebs still discloses at least one of the radial retention hooks (91 of Krebs) which is used to axially restrain the blade when placed within the lip of the rotating drum of Krebs. For further clarity, see the detailed rejection below. Thus, the prior art of record has not been overcome.
The Applicant’s arguments pertaining to the dependent claims of 1 and 15 are not persuasive for the same reasons as explained above.
A new grounds for rejection is included in this Office Action, necessitated by amendment.

The Applicant’s arguments pertaining to the 103 rejections ultimately depend on the alleged shortcomings of Krebs, and thus are not persuasive for the same reasons as explained above.
A new grounds for rejection is included in this Office Action, necessitated by amendment.
	
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Examiner note: the following 112(f) invocations have been identified by the Office.
A. “radial retention feature”; Claims 1-3, 10-16, and 20-21:
see reference character number 155, 157, 159, the corresponding structure retains each of the blade root portions within the rotatable annular outer drum rotor, and can comprise shroud hooks (also known as shroud hangers), or equivalent structures, see paragraph [0053], FIG. 5, 9A-9E.
The Examiner notes those claims which do not invoke a 112(f) interpretation have recited sufficient structure (i.e. have claimed the retaining features are hooks) which perform the function of retaining. The Examiner further notes, while claims 1 and 15 recite “a first radial retention hook”, the limitation “one or more radial retention features” leaves open the possibility of another radial retention feature aside from the first hook, thus claim 1 is interpreted to still invoke a 112(f) interpretation.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: 
Regarding Claim 21:
The specification fails to provide proper antecedent basis for “the one or more radial retention feature includes one or more radial retention arms extending from a 
The Examiner notes the term “arm member” 174 in the specification refers to the lower portion of the blade which cooperates with a sealing member. However, it appears the Applicant is renaming the “radial retention features” 145 as radial retention arms.
Claim Objections
Claims 4-5 and 1 are objected to because of the following informalities: 
Regarding Claims 4-5:
The term “the first radial retention feature” lacks sufficient antecedent basis for the limitation in the claim. The Examiner suggests amending the claim language to instead be, “the first radial retention hook.”
Regarding Claim 16:
For grammatical purposes, the Examiner suggests amending the claim language, “rent ion” to instead be, “retention.” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 21:
Claim 21 introduces new matter added to the disclosure. Specifically, the Applicant has introduced “the one or more radial retention feature includes one or more radial retention arms extending from a corresponding blade of first plurality of blades, and wherein the first hook extends from a forward or aft portion of the one or more radial retention arm to define a termination of the one or more radial retention arms.”
The Examiner notes the term “arm member” 174 in the specification refers to the lower portion of the blade which cooperates with a sealing member. However, it appears the Applicant is renaming the “radial retention features” 145 in Claim 21 as radial retention arms. For purposes of examination, the Examiner will interpret the “radial retention arm” as the same structure as the “radial retention feature.”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 16:
The claim language “a first radial retention feature” renders the claim indefinite because it is not clear if “a first radial retention feature” is the same structure as the “first radial retention hook” in claim 15, or if an additional structure is required. The Examiner further notes that “[I]f a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable ... as indefinite.” In this instance the first radial retention feature could be interpreted to the first radial retention hook or it could be an additional structure. (See Ex parte Miyazaki, 2008 WL 5105055, at *5 (BPAI Nov. 19, 2008) (precedential)
Regarding Claim 17:
The claim language “the second radial retention hook includes a second radial retention hook” renders the claim indefinite because it is not clear how the second retention hook can include itself. The Examiner suggests amending the claim language to instead be, “the second radial retention feature includes a second radial retention hook.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 7, 10-13, 15-17, and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krebs et al (US 3703081 A), hereafter referred to as Krebs.
Regarding Claim 1, Krebs discloses the following:
A turbomachine (10), comprising:
a rotatable annular outer drum rotor (54) connected to a first plurality of blades (64),
with each of the first plurality of blades (64) comprising a blade root portion (portion of 81 that meets blade 64) secured to the rotatable annular outer drum rotor (54), each of the blade root portions (portions of 81 that meets blades 64) comprising one or more radial retention features (91, 89) having a first radial retention hook (91, see Col. 5, lines 24-31) for radially retaining each of the blade root portions (portions of 81 that meets blades 64) within the rotatable annular outer drum rotor (54), 
at least one sealing member (shroud extension 81, also see Col. 4, line 66 - Col. 5, line 5) provided along a portion of at least one of the blade root portions (portions of 81 that meets blades 64); and 
at least one shroud (as seen in FIG. 3, the groove in the rotating drum 54 cooperating with lip 91 comprises a shroud which helps to seal the flowpath, in as much as the instant application) operably coupling the first radial retention hook (91) to the 
Regarding Claim 2, Krebs discloses the following:
The turbomachine (10) of claim 1, 
wherein the turbomachine (10) comprises a compressor section (26).
Regarding Claim 4, Krebs discloses the following: 
The turbomachine (10) of claim 1, 
wherein the one or more radial retention features (91, 89) further comprises the first radial retention features (91) and a second radial retention features (89) provided forward of the first radial retention feature (as can be seen in FIG. 3).
Regarding Claim 5, Krebs discloses the following: 
The turbomachine (10) of claim 4, 
wherein the first radial retention feature (91) includes the first radial retention hook (91) and the second radial retention hook (89), and wherein at least one of the first radial retention hook (91) or the second radial retention hook (89) comprises the at least one sealing member (shroud extension 81) on an inner surface thereof (The Examiner notes the shroud 81 is present on both radial retention hooks).
Regarding Claim 7, Krebs discloses the following:
The turbomachine (10) of claim 5, 
wherein the at least one sealing member (shroud extension 81) further comprises a first sealing member (shroud extension 81) and a second sealing member (shroud extension 81), wherein the first sealing member (shroud extension 81) is provided on an inner surface of the first radial retention hook (91), and the second sealing member (shroud extension 81) is provided on an inner surface of the second radial retention hook (89). (The Examiner notes the shroud 81 is present on both radial retention hooks).
Regarding Claim 10, Krebs discloses the following: 
The turbomachine (10) of claim 1, 
wherein the at least one shroud (as seen in FIG. 3, the groove in the rotating drum 54 cooperating with lip 91 comprises a shroud which helps to seal the flowpath, in as much as the instant application) is a rotating shroud of the rotatable annular outer drum (54).
Regarding Claim 11, Krebs discloses the following: 
The turbomachine (10) of claim 10, 
wherein the rotating shroud (as seen in FIG. 3, the groove in the rotating drum 54 cooperating with lip 91 comprises a shroud which helps to seal the flowpath, in as much as the instant application) and the at least one sealing member (shroud extension 81) are spaced apart from each other (as seen in FIG. 3).
Regarding Claim 12, Krebs discloses the following: 
 The turbomachine (10) of claim 1, 
wherein each of the first plurality of blades (64) comprises a blade tip portion opposite the blade root portion (portion of 81 that meets blade 64), the blade tip portion comprising at least one additional sealing member (79).
Regarding Claim 13, Krebs discloses the following: 
 The turbomachine (10) of claim 12, 
wherein the blade tip portion further comprises at least two arm members (fore and aft portions of the platform above 79) each comprising at least one of the additional sealing members (fore and aft portions of 79 that cooperate with the fore and aft portions of the seal teeth as see in FIG. 4).
Regarding Claim 15, Krebs discloses the following: 
A blade (64) for a turbomachine (10), comprising:

one or more radial retention features (91, 89) having a first radial retention hook (91) for radially retaining the blade root portion (portions of 81 that meets blades 64) within the rotatable annular outer drum rotor (54); and
at least one sealing member (shroud extension 81, see Col. 4, line 66 - Col. 5, line 5) provided along a portion of the blade root portion (portions of 81 that meets blades 64).
wherein a shroud (as seen in FIG. 3, the groove in the rotating drum 54 cooperating with lip 91 comprises a shroud which helps to seal the flowpath, in as much as the instant application) of the turbomachine (10) operably couples the first radial retention hook (91) to the rotatable annular outer drum rotor (54) and axially retaining (see Col. 5, lines 28-31) the blade root portions (portion of 81 that meets blade 64).
Regarding Claim 16, Krebs discloses the following: 
 The blade of claim 15, 
wherein the one or more radial retention features (91, 89) further comprise a first radial retention features (91) and a second radial retention features (89) provided forward (as can be seen in FIG. 3) of the first radial retention feature (91).
 Regarding Claim 17, Krebs discloses the following: 
The blade of claim 16, 
wherein the first radial retention feature (91) includes the first radial retention hook (91) and the second radial retention hook (89) includes a second radial retention hook (89), and wherein at least one of the first radial retention hook (91) or the second radial retention hook (89) comprises the at least one sealing member (shroud extension 
Regarding Claim 19, Krebs discloses the following: 
The blade of claim 17, 
wherein the at least one sealing member (shroud extension 81) further comprises a first sealing member (shroud extension 81) and a second sealing member (shroud extension 81), wherein the first sealing member (shroud extension 81) is provided on an inner surface of the first radial retention hook (91), and the second sealing member (shroud extension 81) is provided on an inner surface of the second radial retention hook (89). (The Examiner notes the shroud 81 is present on both radial retention hooks).
Regarding Claim 20, Krebs discloses the following: 
The blade of claim 15, 
further comprising a blade (64) tip portion opposite the blade (64) root portion (portion of 81 that meets blade (64) 64), the blade (64) tip portion comprising at least one additional sealing member (79).
 Regarding Claim 21, Krebs discloses the following:
wherein the one or more radial retention feature (91, 89) includes one or more radial retention arms (portions of 81 between blades 64 and hooks 91, 89) extending from a corresponding blade (64) of first plurality of blades (64), and wherein the first hook (91) extends from a aft portion of the one or more radial retention arm (portions of 81 between blades 64 and hooks 91, 89) to define a termination of the one or more radial retention arms (portions of 81 between blades 64 and hooks 91, 89).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krebs et al (US 3703081 A), hereafter referred to as Krebs.
 Regarding Claim 6, Krebs discloses the following: 
 The turbomachine (10) of claim 5,
Krebs does not explicitly disclose the following:
further comprising a third radial retention hook extending from the first radial retention feature.
However the Examiner notes the following:
MOTIVATION STATEMENT
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the retention hooks as disclosed by Krebs, to have a third radial retention hook extending from the first radial retention feature, with the reasonable expectation of successfully providing additional support for the blade, since the courts have held that the mere duplication of parts has no patentable significance unless an new and unexpected result is produced, and the Applicant has failed to provide evidence of new and unexpected results of providing an additional hook.
Regarding Claim 8, Krebs discloses the following: 
 The turbomachine (10) of claim 1,
Krebs does not explicitly disclose the following:
wherein the first radial retention hook defines a first length and the second radial retention hook defines a second length, the second length being at least one and a half times as long as the first length.
However the Examiner notes the following:
MOTIVATION STATEMENT
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the relative dimensions of the lengths of the first and second radial retention hooks, to have the claimed values (i.e. the second length being at least one and a half times as long as the first length), as applicant has not disclosed that such values perform differently than prior art devices, and the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (See MPEP § 2144.04 for Legal Precedent as Source of Supporting Rationale.) The Examiner further notes that Applicant’s Specification supports that there is no criticality or unexpected result or differing function with the specifically claimed relative lengths, and other relative lengths may be readily contemplated.
Regarding Claim 18, Krebs discloses the following: 
The blade (64) of claim 17,
Krebs does not explicitly disclose the following:
further comprising a third radial retention hook extending from the second radial retention hook.
However the Examiner notes the following:
MOTIVATION STATEMENT
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the retention hooks as disclosed by Krebs, to have a third retention hook extending form the second radial retention hook, with the reasonable expectation of successfully providing additional support for the blade, since the courts have held that the mere duplication of parts has no patentable significance unless an new and unexpected result is produced, and the Applicant has failed to provide evidence of new and unexpected results of providing an additional hook.

Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krebs et al (US 3703081 A), hereafter referred to as Krebs, as applied to claim 1 above, in further view of Schilling et al (US 20100129227 A1), hereafter referred to as Schilling.
 Regarding Claim 3, Krebs discloses the following: 
 The turbomachine (10) of claim 2, Krebs further teaches making the blades and adjacent seals integral has high strength, makes the turbine readily assembled and disassembled (Col. 2, lines 22-24), and provides a turbine which has minimum weight (Col. 4, lines 58-64).
Krebs does not explicitly disclose the following:
wherein the turbomachine comprises the turbine section, 
the turbine section comprising 
a high pressure rotor comprising a high pressure turbine and 
a low pressure turbine comprising counter rotatable low pressure inner and outer rotors located aft of the high pressure rotor, 

However Schilling teaches the following:
wherein the turbomachine (10) comprises the turbine section (24, 26), 
the turbine section (24, 26) comprising 
a high pressure rotor (rotor of 24, see FIG. 4)) comprising a high pressure turbine (24) and 
a low pressure turbine (26) comprising counter rotatable low pressure inner and outer rotor (see [0030])s located aft of the high pressure rotor (rotor of 24, see FIG. 4)), 
the low pressure turbine (26) further comprising the rotatable annular outer drum rotor (136) connected to the first plurality of blades (138) and a rotatable annular inner drum rotor (146) connected to a second plurality of blades (148).
MOTIVATION STATEMENT
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known improved mounting means (Col. 2, lines 16-21; Krebs) of drum rotor type rotors as disclosed by Krebs, to the low pressure turbine section as taught by Schilling, with the predictable result of improving the ability to readily assemble and disassemble drum rotors (Col. 2, lines 22-26; Krebs) as taught by Krebs.
Regarding Claim 14, Krebs discloses the following: 
 The turbomachine (10) of claim 12, Krebs further teaches making the blades and adjacent seals integral has high strength, makes the turbine readily assembled and disassembled (Col. 2, lines 22-24), and provides a turbine which has minimum weight (Col. 4, lines 58-64).
Krebs does not explicitly disclose the following:
wherein the at least one sealing member and the at least one additional sealing member comprise one or more steps.
However Schilling teaches the following:
wherein the at least one sealing member (abradable seals as shown in FIG. 3 on drum 136 on the shroud extensions to the fore and aft of the second blade 160 from the left) and the at least one additional sealing member (bottom seal, second blade 160 from the left, FIG. 3) comprise one or more steps.
MOTIVATION STATEMENT
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known improved mounting means (Col. 2, lines 16-21; Krebs) of drum rotor type rotors as disclosed by Krebs, to the low pressure turbine section as disclosed by Schilling, with the predictable result of improving the ability to readily assemble and disassemble drum rotors (Col. 2, lines 22-26; Krebs) as taught by Krebs. The Examiner further notes that applying the improved mounting means of Krebs, which integrates the blade with the fore and aft shroud pieces, to the known low pressure turbine of Schillings would result in the stepped seals as shown in FIG. 3 of Schilling, so as to maintain gas flow path efficiency and prevent leakage.
Conclusion
See form No. 892 for other references pertinent to the application that may not have been cited within the Office Action.
For references which show similar rotor drum arrangements see Page 1.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN C DELRUE whose telephone number is (313)446-6567.  The examiner can normally be reached on Monday - Friday; 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571)272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/BRIAN CHRISTOPHER DELRUE/Examiner, Art Unit 3745

/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745